          CASE 0:20-cv-02118-DSD-KMM Doc. 25 Filed 08/19/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    TERRY HEGGS,                                             No. 20-cv-2118 (DSD/KMM)

          Plaintiff,

    v.
                                                                 ORDER
    DEAN HIRSCH; SGT. CHAD
    DINGMAN; and LINDSEY KOHN,
    County/Admin;

          Defendants.


         This matter is before the Court on the motion for appointment of counsel filed by

the Plaintiff, Terry Heggs. (ECF 16.)1 Mr. Heggs previously moved for appointment of

counsel (ECF 7), and the Court denied that motion on April 16, 2021 (ECF 9). For the

same reasons articulated in the April 16th Order, Mr. Heggs’ motion (ECF 16) is denied.

         There is no constitutional or statutory right to appointed counsel. Edgington v. Mo.

Dep’t of Corr., 52 F.3d 777, 780 (8th Cir. 1995). Instead, a court “may request an

attorney to represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1).

Factors to consider in deciding whether to recruit counsel include the factual and legal

complexity of the underlying issues, the existence of conflicting testimony, and the


1
       Mr. Heggs addressed two separate documents to the Court that include a request
for counsel. The first, at docket entry 16, is a May 26, 2021 letter specifically requesting
an attorney. The Court has referred to this as Mr. Heggs’ motion for appointment of
counsel. The second, at docket entry 17, is another May 26th letter, in which he again
asserts that he needs an attorney. In response to these documents, the Clerk of Court
informed Mr. Heggs that the Clerk’s Office could not grant the relief he requested, but
explained that the letter at docket entry 16 had been filed as a motion. (ECF 18.)


                                               1
        CASE 0:20-cv-02118-DSD-KMM Doc. 25 Filed 08/19/21 Page 2 of 3




ability of the indigent plaintiff to investigate the facts and present his claims. Phillips v.

Jasper Cnty. Jail, 437 F.3d 791, 794 (8th Cir. 2006).

       In the Court’s April 16th Order, Mr. Heggs’ previous motion for appointment of

counsel was denied because “the case is not sufficiently complex to warrant the

appointment of counsel at this time,” and he was advised that he could renew his request

“down the road if the relevant circumstances change.” (ECF 9 at 3, ¶ 6.) The relevant

circumstances have not changed. This case has not become more complex; it is not at the

trial stage where skillful questioning of counsel regarding conflicting testimony may be

needed; there is no indication that Mr. Heggs will be unable to investigate the facts; and

he has shown himself to be capable of communicating with the Court about his claims.

Mr. Heggs argues otherwise, asserting that he needs an attorney because several

correctional officers he originally named as defendants in this case have been dismissed.

(ECF 16; see also ECF 17 (discussing the dismissal of several named defendants and

stating: “Clearly, I need an attorney on these things as I am not good at it.”)2.) However,

the fact that a ruling has gone against Mr. Heggs does not justify appointment or

recruitment of counsel on his behalf.

       Accordingly, the motion for appointment of counsel is denied.

       IT IS SO ORDERED




2
        Although Mr. Heggs states that he is not sure whether he is prohibited from saying
the names of any of the correctional officers who have been dismissed (ECF 17), nothing
in the record prohibits him from doing so.


                                               2
       CASE 0:20-cv-02118-DSD-KMM Doc. 25 Filed 08/19/21 Page 3 of 3




Date: August 19, 2021

                                               s/Katherine Menendez
                                              Katherine Menendez
                                              United States Magistrate Judge




                                     3
